      Case 5:20-cv-00988-DAE-ESC Document 26 Filed 02/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JAMES R. BLACKMON, JUSTIN M.                     §
ROZELLE, ERIC A. MYERS, JARED                    §
MUNSON,                                          §                 SA-20-CV-00988-DAE
                                                 §
                  Plaintiffs,                    §
                                                 §
vs.                                              §
                                                 §
ZACHARY HOLDINGS, INC., CHIEF                    §
EXECUTIVE OFFICER OF ZACHARY                     §
HOLDINGS, INC., THE                              §
COMPENSATION AND BENEFITS                        §
COMMITTEE OF ZACHARY                             §
HOLDINGS, INC., JOHN DOES 1-10,                  §
WHOSE NAMES ARE CURRENTLY                        §
UNKNOWN;                                         §
                                                 §
                  Defendants.                    §

                                            ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned to discuss the parties’ disagreements regarding the entry of a Scheduling Order in

this case [#21]. On this day, the Court held a telephonic conference, at which all parties

appeared through counsel, to address the scheduling issues.

       This is complex ERISA class action implicating thousands of potential class members

over a six-year period. There is a motion to dismiss pending. Plaintiffs propose that phased

discovery begin immediately, and Defendants ask the Court to stay discovery pending a ruling

on their motion to dismiss. After considering the arguments of counsel and the procedural

posture of this case, the Court now issues the following orders:

       IT IS THEREFORE ORDERED that the parties exchange initial disclosures as

required under Rule 26 and engage in the agreed Phase I discovery discussed during the

conference. If the motion to dismiss is still pending after 90 days, the parties are instructed to

                                                1
      Case 5:20-cv-00988-DAE-ESC Document 26 Filed 02/05/21 Page 2 of 2




file an advisory with the Court as to whether they have reached agreements as to additional

discovery that can be conducted or whether another scheduling conference is necessary to

address the next phase of this case. If the motion to dismiss is denied in whole or in part within

this 90-day period, the parties are ordered to confer and file proposed scheduling

recommendations to control the remainder of this case.

       SIGNED this 5th day of February, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                2
